Tilghman C. J.
If there had been an ouster before the return day of the writ, I should have been for restoring. I mean an ouster in fact; writings are immaterial. But if the plaintiff takes possession rightly under thé writ, as he has done here, and after the return day he takes more, the remedy is not summary.
Yeates J.
I am of the same opinion. I think there has been management and improper conduct, but the court cannot interfere in this way.
Bracicenkidge J.
My opinion is that we must look to the conduct of the officer. If the writ has been properly executed, what the party does afterwards, we have nothing to do with in this way. If the officer gives orchard, and the party takes meadow, or commits fifty trespasses before the return, and after possession delivered, the person injured must resort to his action.
Rule discharged.